970 A.2d 1041 (2009)
199 N.J. 122
In the Matter of Richard S. SERBIN, an Attorney at Law.
D-108 September Term 2008
Supreme Court of New Jersey.
June 2, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-310, concluding that RICHARD S. SERBIN of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1972, should be suspended from the practice of law for a period of six months for violating RPC 8.4(b) (criminal act reflecting adversely on attorney's honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RICHARD S. SERBIN is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.